                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


  ALEXANDER GRINIS, MICHAEL
  GORDON, and ANGEL SOLIZ, on
  behalf of themselves and those
  similarly situated,
         Petitioners,
                v.                              No. 20-cv-10738-GAO
  STEPHEN SPAULDING, Warden of
  Federal Medical Center Devens, and
  MICHAEL CARVAJAL, Director of the
  Federal Bureau of Prisons, in their
  official capacities,
         Respondents.


                MOTION TO SUBSTITUTE NAMED PETITIONER

      Named Petitioners Michael Gordon and Angel Soliz, on behalf of themselves

and others similarly situated, respectfully move to substitute Pablo Rivera, a

prisoner in the FMC Devens “Camp,” as a named petitioner and proposed class

representative, in place of Alexander Grinis, who was released from the Camp on

May 5, 2020, pursuant to a grant of “compassionate release” in his underlying

criminal case. A declaration from Mr. Rivera is attached hereto.

      The government opposes this motion, indicating that it does not believe any

class should be certified and that it is unable at this juncture to assess whether Mr.

Rivera would be an appropriate class representative.




                                          1
Respectfully submitted,

MICHAEL GORDON, ANGEL SOLIZ,
and others similarly situated,

By their attorneys,

     /s/ William W. Fick
 William W. Fick, BBO# 650562                  Matthew R. Segal, BBO# 654489
 Daniel N. Marx, BBO# 674523                   Jessie J. Rossman, BBO #670685
 Amy Barsky, BBO# pending                      ACLU FOUNDATION
 FICK & MARX LLP                               OF MASSACHUSETTS, INC.
 24 Federal Street, 4th Floor                  211 Congress Street
 Boston, MA 02210                              Boston, MA 02110
 857-321-8360                                  (617) 482-3170
 wfick@fickmarx.com                            msegal@aclum.org
 dmarx@fickmarx.com                            jrossman@aclum.org
 abarsky@fickmarx.com


       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

      I, William W. Fick, certify that on May 12, 2020, I conferred in good faith
with AUSA Eve Piemonte to discuss whether it would be possible to resolve or
narrow the issues that this Motion presents.

                                            /s/ William W. Fick


                           CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on May 12, 2020.

                                                 /s/ William Fick




                                           2
